DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  According to the brief description of FIG. 1, FIG. 1 illustrates a stitching structure in the related art (pg. 5 of the specification).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Day et al. (U.S. Patent Application Publication No. 2001/0031350 A1).
Regarding claim 1, Day discloses a method for manufacturing a composite material stitching structure reinforced with z-direction fiber (Abstract of Day, foam core with rovings extending therethrough; [0048] of Day, fibrous rovings or struts inserted into the foam core and through webs in a stitching operation; [0067] of Day, struts #86 may be perpendicular to the skins which is the z-direction), the method comprising: passing a plurality of composite fibers through a composite material laminated body ([0048] of Day, fibrous rovings inserted into the foam core and through webs in a stitching operation) in which a plurality of uncured composite materials are laminated in a lamination direction of the composite material laminated body ([0109] of Day, reinforcing materials may comprise fabrics and rovings pre-impregnated with partially cured thermoset resin) such that distal ends of the plurality of composite fibers protrude from an outermost portion of the composite material laminated body to an external side by a predetermined distance (FIG. 8, [0074] of Day, protruding roving loops severed at a desired distance from the surface of the skins to form protruding end portions); and bending and fixing the distal ends of the plurality of composite fibers in a plane direction of the composite material laminated body (FIG. 9, [0074] of Day, when pressure applied during molding process, protruding strut end portions #117 flare out and form flattened end portions #118 against skins #111), wherein said bending and fixing the distal ends is performed during a heat curing process of the composite material laminated body ([0109] of Day, reinforcing materials may comprise fabrics and rovings pre-impregnated with partially cured thermoset resin subsequently cured by the application of heat; FIG. 9, [0074] of Day, protruding strut end portions #117 flare out and form flattened end portions #118 against skins #111 when pressure applied during molding process; [0108] of Day, thermoset resins harden by chemical curing during molding process), and wherein the plurality of composite fibers are flexible before the heat curing process (fabrics and rovings pre-impregnated with partially cured thermoset resin would necessarily be flexible before the heat curing process in order to be able to be are flattened against skins during molding process).
Regarding claim 2, Day discloses that bending the distal ends comprises bending a first end of the distal ends of each of the plurality of composite fibers in a first direction on a first surface of the composite material laminated body and bending a second end of the distal ends of each of the plurality of composite fibers in a second direction on a second surface of the composite material laminated body (FIG. 9, [0077] of Day, flared end portions #127 of struts #124 bent in first and second directions on opposite surfaces of composite structure).
Regarding claim 3, Day discloses that the first direction is opposite to the second direction (FIG. 9, [0077] of Day, flared end portions #127 of struts #124 bent in opposite directions on opposite surfaces of composite structure).
Regarding claim 4, Day discloses that each of the plurality of composite fibers comprises a plurality of strands (FIG. 9, [0008] of Day, reinforcing elements comprise fibrous rovings), and said bending and fixing the distal ends comprises bending and fixing the plurality of strands at the distal ends of each of the plurality of composite fibers to be at least partially radially bent (FIG. 9, [0077] of Day, end portions #127 of fibrous reinforcing members #124 flared and attached to skins #125 #126; FIG. 9 of Day, flaring of end portions #127 involves radial bending of fibers in tow).
Regarding claim 5, Day discloses that said passing the plurality of composite fibers comprises arranging the plurality of composite fibers to be spaced apart from each other in the plane direction of the composite material laminated body (FIG. 11 of Day, struts spaced apart in plane of composite structure).
Claims 1-5 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Johnson et al. (U.S. Patent Application Publication No. 2004/0137231 A1).
Regarding claim 1, Johnson discloses a method for manufacturing a composite material structure reinforced with z-direction fiber (Abstract, FIGS. 3 and 6 of Johnson, composite laminate with z-axis fibers), the method comprising: passing a plurality of composite fibers through a composite material laminated body ([0013] of Johnson, groupings of fibrous filaments deposited normal to plane of composite structure) in which a plurality of uncured composite materials are laminated in a lamination direction of the composite material laminated body ([0013] of Johnson, fibrous upper and lower skins wetted out with resin and laminated to core material) such that distal ends of the plurality of composite fibers protrude from an outermost portion of the composite material laminated body to an external side by a predetermined distance (FIG. 6, [0039] of Johnson, z-axis fiber filaments extend above and below skins by a distance H1 and H2); and bending and fixing the distal ends of the plurality of composite fibers in a plane direction of the composite material laminated body (FIG. 7, [0040] of Johnson, protruding portions of z-axis fibers bent over and clinched to composite skin), wherein said bending and fixing the distal ends is performed during a heat curing process of the composite material laminated body ([0040] of Johnson, z-axis fibers bent over and clinched to skins in pultrusion die; [0033] of Johnson, resin in composite structure fully heat cured in pultrusion die), and wherein the plurality of composite fibers are flexible before the heat curing process (z-axis fibers would necessarily be flexible before the curing process in order to be bent over and clinched to skins during pultrusion process).
Johnson does not specifically disclose that the composite material is a “stitching” structure.  The composite structure of Johnson, however, has fibers passing through (i.e., stitched through) the structure in the z-direction (FIG. 6, [0013] of Johnson).  The composite structure of Johnson is therefore a “stitching” structure.
Regarding claim 2, Johnson discloses that bending the distal ends comprises bending a first end of the distal ends of each of the plurality of composite fibers in a first direction on a first surface of the composite material laminated body and bending a second end of the distal ends of each of the plurality of composite fibers in a second direction on a second surface of the composite material laminated body (FIG. 4, [0036] of Johnson, end portions of z-axis fibers bent in first and second directions on opposite surfaces of composite structure).
Regarding claim 3, Johnson discloses that the first direction is opposite to the second direction (FIG. 4, [0036] of Johnson, end portions of z-axis fibers on both surfaces of composite structure include fibers bent in opposite directions).
Regarding claim 4, Johnson discloses that each of the plurality of composite fibers comprises a plurality of strands (FIG. 4, [0013] of Johnson, groupings of fibers deposited in z-axis), and said bending and fixing the distal ends comprises bending and fixing the plurality of strands at the distal ends of each of the plurality of composite fibers to be at least partially radially bent (FIG. 4, [0036] of Johnson, end portions of z-axis groupings of fibers flared radially and clinched or fixed to skins).
Regarding claim 5, Johnson discloses that said passing the plurality of composite fibers comprises arranging the plurality of composite fibers to be spaced apart from each other in the plane direction of the composite material laminated body (FIGS. 5-6 of Johnson, plurality of z-axis groupings of fibers spaced apart in plane direction of composite structure).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746